COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      James Conner V. The State of Texas

Appellate case number:    01-11-00935-CR

Trial court case number: 1722189

Trial court:              Co Crim Ct at Law No 12 of Harris County

Date motion filed:        September 3, 2013

Party filing motion:      James Conner

       It is ordered that the motion for rehearing is   DENIED     GRANTED.


Judge’s signature: /s/ Michael Massengale_______________________
                          Acting individually    Acting for the Court

Panel consists of: Chief Justice Radack, Justices Sharp and Massengale


Date: September 18, 2013